DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 16-18 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2005-153817.
Regarding claim 1, JP2005-153817 discloses a glass run assembly that receives an associated window edge therein,  the glass run assembly further including a body having a generally U-shaped conformation that includes a base portion (Figures 1-2, element 12) and first and second legs (Figures 1-2, right and left element 11) extending from the base portion to define a cavity (See Figures 1-2); at least a first seal lip (Figures 1-2, left element 14a) extending from the body; a second seal lip (Figures 1-2, right element 14a) wherein the at least first lip and second seal lip extend from the first and second legs, respectively; a first hinge (Figures 1-2, right element 14b) joined along a first portion thereof to the body and joined along a second portion to the at least first seal lip, the first hinge formed of a first material different than a second material used to 
Regarding claim 2, JP2005-153817 discloses wherein the body is formed of a different, third material than the first material of the hinge (See Figures 1-2 the material of elements 11 and 12 is different from the material used to form element 14b).  
Regarding claim 3, JP2005-153817 discloses a coating (Figures 1-2, element 15) received over at least a portion of the first seal lip.  
Regarding claim 4, JP2005-153817 discloses wherein the body is formed of a third material different than the first material (See Figures 1-2 the material of elements 11 and 12 is different from the material used to form element 14b).  
Regarding claim 5, JP2005-153817 discloses wherein the first material extends over a portion of the body in order to cover a transition between the first and third materials (See Figures 1-2, the material of element 14b directly abuts and “extends over” a portion of the material of element 11). 
Regarding claim 7, JP2005-153817 discloses wherein the first material extends from the first hinge over a portion of the body in order to cover a transition between the first and third materials (See Figures 1-2, the material of element 14b is considered to “cover a transition” between element 14b and element 11). 
Regarding claim 16, JP2005-153817 discloses a method of forming a glass run assembly, the method comprising: forming a body including providing a base portion (Figures 1-2, element 12) and first and second legs (Figures 1-2, right and left element 11) extending from the base portion to define a cavity, further providing a first seal lip and a second seal lip (Figures 1-2, right and left elements 14a) wherein the first and second seal lips extend from the first and second legs, respectively; and incorporating a first hinge (Figures 1-2, right element 14a) between the body and the first seal lip, where the first hinge is formed of a first material different than a second material of the seal lip (See at least translation paragraph [0023]), and the first material has an elasticity greater than the second material and the first material is used only for forming the first hinge and not for forming either the body or U.S. Serial No. 16/056,972; filed August 07, 2018Page 5 of 6Amendment After Allowance Under 37 CFR 1.312Attorney Docket No.: CSAZ 200479US01first seal lip, further providing a second hinge (Figures 1-2, left element 14a) interposed between the body and the second seal lip, and forming the second hinge of the first material different than the second material of the seal lips.  
Regarding claim 17, JP2005-153817 discloses an interface of the first hinge with the first seal lip with a coating
Regarding claim 18, JP2005-153817 discloses wherein the forming, providing, and incorporating steps include co-extruding the body, seal lip, and hinge (See at least translation paragraphs [0017], [0025], and [0033]).



Claims 1-5, 7-13, 16-18, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2007-69725
Regarding claim 1, JP2007-69725 discloses a glass run assembly that receives an associated window edge therein,  the glass run assembly further including a body (Figure 1, elements 2, 2a, 2b) having a generally U-shaped conformation that includes a base portion (Figure 1, element 2) and first and second legs (Figure 1, elements 2a and 2b) extending from the base portion to define a cavity; at least a first seal lip (Figure 1, left element 3) extending from the body; a second seal lip (Figure 1, right element 3) wherein the at least first lip and second seal lip extend from the first and second legs, respectively; a first hinge (Figure 1, left element 3a) joined along a first portion thereof to the body and joined along a second portion to the at least first seal lip, the first hinge formed of a first material different than a second material used to form the first and second seal lips where the first material has an elasticity greater than the second material and the first material is used only for forming the first hinge and not for forming either the body or the first and second seal lips; and a second hinge (Figure 1, right element 3a) joined along a first portion thereof to the body and joined along a second portion thereof to the second seal lip, and the second hinge is formed of the first material different than the second material of the first and second seal lips (See at least translation paragraphs [0014-0015], [0021], and [0031-0036]).
  Regarding claim 2, JP2007-69725 discloses wherein the body is formed of a different, third material than the first material of the hinge
Regarding claim 3, JP2007-69725 discloses a coating (Figure 1, element 4) received over at least a portion of the first seal lip.
Regarding claim 4, JP2007-69725 discloses wherein the body is formed of a third material different than the first material. 
Regarding claim 5, JP2007-69725 discloses wherein the first material extends over a portion of the body in order to cover a transition between the first and third materials.  
Regarding claim 7, JP2007-69725 discloses wherein the first material extends from the first hinge over a portion of the body in order to cover a transition between the first and third materials
Regarding claim 8, JP2007-69725 discloses wherein the first material has a Shore hardness of about 55A to about 75A (See paragraphs [0033-0035]).
Regarding claims 9 and 11, JP2007-69725 discloses wherein the second material is a low durometer material having a Shore hardness of about 55A to about 75A (See paragraphs [0014-0015, 0021]).
Regarding claim 10 and 12-13, JP2007-69725 discloses wherein the third material is a high durometer, dense or microdense material having a Shore hardness of about 55A to about 45D (See at least paragraphs [0014-0015], [0021], and [0031-0036]).
Regarding claim 16, JP2007-69725 discloses a method of forming a glass run assembly, the method comprising: forming a body including providing a base portion (Figure 1, element 2) and first and second legs (Figure 1, elements 2a and 2b) extending from the base portion to define a cavity, further providing a first seal lip and a second seal lip (Figure 1, left and right element 3) wherein the first and second seal lips extend from the first and second legs, respectively; and incorporating a first hinge 
Regarding claim 17, JP2007-69725 discloses an interface of the first hinge with the first seal lip with a coating.  
Regarding claim 18, JP2007-69725 discloses wherein the forming, providing, and incorporating steps include co-extruding the body, seal lip, and hinge.  
Regarding claim 20, JP2007-69725 discloses using a low durometer material having a Shore hardness of about 55A to about 75A for the second material, and using a high durometer material having a Shore hardness of about 55A to about 45D for the third material (See at least paragraphs [0014-0015], [0021], and [0031-0036]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005-153817.
Regarding claims 8-13 and 20, JP2005-153817 does not explicitly disclose wherein the first material is a high elasticity, low compression set material having a Shore hardness of about 55A to about 75A, wherein the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and wherein the third material is a high durometer material having a Shore hardness of about 55A to about 45D. Examiner notes, however, that configuring the weatherstrip of DE10259842 such that the first material is a high elasticity, low compression set material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D would have been obvious and logical to one of ordinary skill in the art before the effective filing date of the claimed invention, since configuring the materials of JP2005-153817 in a manner such that the first material is a high elasticity, low compression set material having a Shore hardness of about 55A to about 75A, the second material is a low durometer material having a Shore hardness of about 55A to about 75A, and the third material is a high durometer material having a Shore hardness of about 55A to about 45D would enable the weatherstrip of JP2005-153817 to function as intended, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Examiner additionally notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the materials of JP2005-153817 such . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP2005-153817 in view of Roll et al. (US 8,661,736) (hereinafter Roll)
Regarding claim 15, JP2005-153817 discloses a glassrun assembly that receives an associated window edge therein, the assembly comprising: a body having a generally U-shaped conformation that includes a base portion (Figures 1-2, element 12) and first and second legs (Figures 1-2, right and left element 11) extending from the base portion to define a cavity; a first seal lip (Figures 1-2, left element 14a) and a second seal lip (Figures 1-2, right element 14a) extending from the first and second legs of the body, respectively,; and a first hinge (Figures 1-2, right element 14b) interposed between the first leg and the first seal lip and a second hinge (Figures 1-2, left element 14b) interposed between the second leg and the second seal lip, and the first and second hinges are formed of a first material different than a second material of the first and second seal lips where the first material has an elasticity greater than the second material (See Translation paragraph [0023]). JP2005-153817 lacks and a third seal lip extending from one of the first and second legs and a third hinge formed of the first material connecting the third seal lip to either the first or second leg.  Roll, however, 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP2007-69725 in view of Murree et al. (US 9,027,284) (hereinafter Murree).
Regarding claim 15, JP2007-69725 discloses a glass run assembly that receives an associated window edge therein,  the glass run assembly further including a body (Figure 1, elements 2, 2a, 2b) having a generally U-shaped conformation that includes a base portion (Figure 1, element 2) and first and second legs (Figure 1, elements 2a and 2b) extending from the base portion to define a cavity; at least a first seal lip (Figure 1, left element 3) extending from the body; a second seal lip (Figure 1, right element 3) wherein the at least first lip and second seal lip extend from the first and second legs, respectively; a first hinge (Figure 1, left element 3a) joined along a first portion thereof to the body and joined along a second portion to the at least first seal lip, the first hinge formed of a first material different than a second material used to form the first and second seal lips where the first material has an elasticity greater than the second material and the first material is used only for forming the first hinge and not for forming either the body or the first and second seal lips; and a second hinge (Figure 1, right element 3a) joined along a first portion thereof to the body and joined along a second portion thereof to the second seal lip, and the second hinge is formed of the first material different than the second material of the first and second seal lips (See at least translation paragraphs [0014-0015], [0021], and [0031-0036]). JP2007-69725 lacks a third seal lip extending from one of the first and second legs and a third hinge formed of the first material connecting the third seal lip to either the first or second leg. Murree, however, teaches that it is known in the art to configure a glassrun assembly that receives an associated window edge therein, the assembly comprising: a body having a 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/08/2021 and 4/15/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634